IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-68,056-03


EX PARTE WILLIAM LEN RAINEY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 05-20,783 IN THE 91ST JUDICIAL DISTRICT COURT
EASTLAND COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and
was convicted of indecency with a child and sentenced to seven years' imprisonment.  He did
not appeal his conviction.
	After a review of the record, we find that Applicant's claim regarding pre-sentence jail
time is without merit.  Therefore, we deny relief.
	Applicant's claims which challenge his conviction are dismissed pursuant to Tex.
Code Crim. Pro. Art. 11.07 §4.

DELIVERED: April 22, 2009
DO NOT PUBLISH